Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an election filed on 06/15/2021 in response to a restriction requirement mailed on 04/16/2021 of an application filed on 07/24/2020 in which claims 1-20 are currently pending. Claims 1-5, 10, 11, and 16 are being examined while claims 6-9, 12-15, and 17-20 are considered withdrawn.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the application of record.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 07/24/2020.

Drawings

The Examiner contends that the drawings submitted on 07/24/2020 are acceptable for examination proceedings.

Election/Restrictions

s 6-9, 12-15, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2021.

Applicant’s election without traverse of Species III in the reply filed on 06/15/2021 is acknowledged.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nara (WO 2018/116533 A1, also published as US 2019/0357760, which is used hereinafter for reference purposes).

As to claim 1, Nara teaches a camera head comprising:

a mount detachably connected to an eyepiece of an endoscope (FIGs. 1-2 and [0023] and [0027]);

an imager configured to capture a subject image emitted from the eyepiece ([0022] and [0024]; also see FIG. 3 and [0034] which describes an image pickup unit 30 which comprises image pickup devices 32);



and an exterior portion arranged on an outer side of the interior portion, wherein the interior portion and the exterior portion are separated from each other in at least a part of an outer surface (see FIGs. 3 and 6 and [0043]-[0050] and [0052] – rear case 22 and main case 20).

As to claim 16, Nara further teaches wherein a contact area between the interior portion and the exterior portion is smaller than a contact area between the interior portion and the mount (see FIGs. 3 and 6 and [0023], [0027], [0043]-[0050], and [0052] – at least one contact area between rear case 22 and main case 20 is smaller than a contact area between rear case 22 and coupler 15).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nara in view of Tatsuno (US 6,080,101).

As to claim 2, Nara does not teach wherein the outer surface of the housing includes an abutting surface configured to abut on the eyepiece and a side surface that continues to the abutting surface, and the interior portion and the exterior portion are separated from each other on the side surface.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nara’s system with Tatsuno’s system in order to provide an endoscopic imaging apparatus capable of solving the problems arising from coping with electromagnetic interference, hermetically sealing an insulating structure and metal structures, and autoclaving the apparatus (Tatsuno; col. 1, lines 58-62).

As to claim 5, Nara further teaches wherein a contact area between the interior portion and the exterior portion is smaller than a contact area between the interior portion and the mount (see FIGs. 3 and 6 and [0023], [0027], [0043]-[0050], and [0052] – at least one contact area between rear case 22 and main case 20 is smaller than a contact area between rear case 22 and coupler 15).

Claims 2 and 5 are further rejected under 35 U.S.C. 103 as being unpatentable over Nara in view of Frith (US 2006/0229495).

As to claim 2, Nara does not teach wherein the outer surface of the housing includes an abutting surface configured to abut on the eyepiece and a side surface that continues to the abutting surface, and the interior portion and the exterior portion are separated from each other on the side surface.

However, Frith teaches wherein the outer surface of the housing includes an abutting surface configured to abut on the eyepiece and a side surface that continues to the abutting surface, and the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nara’s system with Frith’s system in order to provide an endoscope coupler that may be quickly and easily inserted between an endoscope and a video camera or may be formed as an integral part of either the endoscope or the video camera or both (Frith; [0018]).

As to claim 5, Nara further teaches wherein a contact area between the interior portion and the exterior portion is smaller than a contact area between the interior portion and the mount (see FIGs. 3 and 6 and [0023], [0027], [0043]-[0050], and [0052] – at least one contact area between rear case 22 and main case 20 is smaller than a contact area between rear case 22 and coupler 15).
	
Allowable Subject Matter

Claims 3, 4, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482